pNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 10/25/22 overcome the rejection set forth over 35 USC 112(d) in the office action mailed 7/25/22, as well as the rejections set forth over Li and Li in view of Kohama. The rejections set forth under Li and Chmielewski, and Li, Chmielewski, and Kohama are maintained below. The discussions of the rejections have been updated as necessitated by the claim amendments. 

Claim Rejections - 35 USC § 103
Claims 1-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PG Pub. No. 2011/0200828) in view of Chmielewski (U.S. PG Pub. No. 2007/0270515).
In paragraphs 14 and 18 Li discloses a medical device having a bilaminar coating, where the bilaminar coating includes a base coat that firmly adheres to the substrate and a top coat that is chemically grafted to the base coat, where the top coat is hydrophilic and lubricious. In paragraph 59 Li discloses that the base coat can be a polyurethane, meeting the limitations of the base coating layer of claim 1. In paragraph 49 Li discloses that the top coat comprises a hydrophilic polymer which be poly(methylvinyl ether-maleic anhydride) and salts thereof. A salt of poly(methylvinyl ether-maleic anhydride) meets the limitations of the lubricative polymer of claims 1 and 4-5. In paragraph 51 Li discloses that the top coat also comprises a cross-linker, leading to a lubricative polymer at least partially crosslinked, meeting the limitations of claim 6. In paragraph 59 Li discloses that the top coat polymers are grated to the base coat polymer, meeting the limitations of claim 8. In paragraph 101 Li discloses that the polymer salt used in the top coat can be a sodium salt, meeting the limitations of the monovalent salt of claim 9.
In paragraph 49 Li discloses that the top coat can comprise salts of poly(acrylic acid) and poly(methacrylic acid). Paragraph 39 of the specification states that the acrylate polymers including poly(methacrylate) can comprise polymerized unalkylated acrylate or methacrylate monomers. A salt of poly(acrylic acid) therefore meets the limitation of the acrylate polymer of claim 1, and a salt of poly(methacrylic acid) meets the limitations of the acrylate polymer of claim 1 and the poly(methacrylate) of claim 3. 
Paragraph 83 of Li discloses that the medical device can be a catheter or a guide wire. In paragraphs 77, 96, and 110 Li discloses that the coating can be applied by dip coating, which will lead to a jacket coating on a catheter or guide wire, as recited in claim 11. Li does not specifically disclose including an acrylate toughening polymer in the top coat in combination with the maleic anhydride copolymer, and does not specifically disclose the semi-interpenetrating network of the amended claims.  
In paragraph 2 Chmielewski discloses a toughened polymeric material, in particular a toughened thermoplastic material. Methyl vinyl ether/maleic anhydride copolymers, as disclosed by Li, are thermoplastic. In paragraphs 32-33 and 44 Chmielewski discloses that the toughening agent can be various copolymers comprising acrylate or methacrylate units, meeting the limitations of the toughening polymer of claims 1 and 11, and the poly(methacrylate) of claim 3, noting that paragraph 39 of the current specification defines a poly(methacrylate) as comprising methacrylate monomers, indicating that other monomers can also be present, and paragraph 24 further defines poly(methyl methacrylate) as also including copolymers comprising other comonomers. The inclusion of the acrylate or methacrylate containing toughening agents of Chmielewski in the top coat of Li therefore meets the limitations of the coating of claims 1-9, and the medical device of claim 11. Since the maleic anhydride copolymer in the top coat of Li is crosslinked, and the toughening polymer of Chmielewski is not crosslinked, the polymers will form a semi interpenetrating network, as recited in claims 1 and 11. Curing the coating top coat of Li and Chmielewski in accordance with the heating step described paragraphs 55 and 96 of Li is considered to lead to a semi-interpenetrating network where only the lubricative polymer is chemically bonded to the base coating layer, noting that as discussed above, Li teaches that the lubricative polymers are grafted to the base coating layer, and the temperature range and duration of curing disclosed in paragraphs 55 and 96 of Li in line with that disclosed for the curing step described in paragraph 42 of the current specification. Since the toughening polymer of Li and Chmielewski meets the limitations of the claimed toughening polymer, and the coating composition is cured under conditions consistent with those disclosed in the current application, and there is no evidence to the contrary, the toughening polymer of Li and Chmielewski would not be chemically bonded to the base coating layer.
It would have been obvious to one of ordinary skill in the art to add the toughening agent of Chmielewski to the top coat of the coating and medical device of Li, since Chmielewski in order to impart at least one of the advantageous properties disclosed in paragraph 3, 5, 43, and 47-49 of Chmielewski. 

Claims 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chmielewski as applied to claims 1-6, 9, and 11 above, and further in view of Kohama (U.S. PG Pub. No. 2016/0175492).
The discussion Li in view of Chmielewski in paragraphs 5 and 10 above are incorporated here by reference. Li and Chmielewski disclose a coating meeting the limitations of claim 1 and medical device meeting the limitations of claim 11, where the top coat comprises a chromium crosslinker meeting the limitations of claim 14, a poly(methacrylate) meeting the limitations of claim 19, and a maleic anhydride polymer meeting the limitations of claim 20, and the salt is a monovalent salt as recited in claim 16. As discussed in paragraph 10 above, the top coat of Li and Chmielewski will form a semi interpenetrating network where only the lubricative polymer is chemically bonded to the base coating layer, as recited in amended claim 13. In paragraph 77 Li discloses a method of coating a medical device with the base coat and the top coat, followed by curing the top coating layer, meeting the limitations of the first three steps of claim 13. Li does not specifically disclose coating the forming the top coating layer with a polymer comprising a saltable monomer followed by activating the top coating layer after curing, and does not disclose converting the monovalent salt to a divalent salt.
In paragraph 12 Kohama discloses a medical device having a resin coating layer that includes a maleic acid polymer substance. In paragraphs 20-21 including structures (a′) and (a′′) of Chemical formula 1, Kohama discloses that the maleic acid polymer can be a monovalent (alkali metal) or divalent (alkali earth metal) salt. In paragraph 23 Kohama discloses that the maleic acid can be copolymerized with comonomers including methyl vinyl ether, as in the coating of Li. In paragraphs 46-58 Kohama discloses a method of coating a medical device similar to the method disclosed by Li, and in paragraph 59 Kohama further discloses a step of alkali treatment to convert to carboxyl groups of the maleic acid to a carboxylate salt, where the salt can be monovalent or divalent. Preparing the salted maleic acid copolymer in the top coat of Li by the method of Kohama meets the limitations of claims 12-17 and 19-20. Using a divalent metal, as disclosed by Kohama, as the cation in the salted polymer of Li, meets the limitations of claim 10.
Kohama further discloses in paragraphs 67-68 that following the alkali treatment, a cleaning step may be performed, where the cleaning liquid has a low concentration of calcium. Kohama discloses in paragraph 68 that the presence of calcium can lead to substitution of monovalent sodium with divalent calcium, as recited in claim 18. While Kohama discloses that this is undesirable, Kohama does teach that some level of calcium can be present in the cleaning fluid, which will lead to some amount of conversion, noting that claim 18 does not recite a minimum for the amount of conversion. 
It would have been obvious to one of ordinary skill in the art to prepare the coating of Li and Chmielewski by the method of Kohama, in particular by converting the maleic acid polymer in the top coat of Li and Chmielewski to salts after curing, since Li discloses that it is a suitable method of forming a similar coated medical device comprising a top coat comprising a salted maleic acid copolymer. It would have been obvious to one of ordinary skill in the art to use a divalent metal as the cation in the salted polymer of Li and Chmielewski since Kohama discloses that it has equivalent use to monovalent metals in forming salts of maleic acid polymers in a top coat for a medical device.

Response to Arguments
Applicant's arguments filed 10/25/22 have been fully considered but they are not persuasive. Applicant argues that the thermoplastic polymer of Chmielewski does not correspond to the lubricative polymer cited in the current claims. As discussed in the rejection, Li discloses a lubricative polymer (methyl vinyl ether/maleic anhydride copolymers) meeting the limitations of the claimed lubricative polymer. The methyl vinyl ether/maleic anhydride copolymers of Li are thermoplastic polymers. While the exemplified thermoplastic materials of Chmielewski are epoxy resins, the “without limitation” language in paragraph 15 of Chmielewski makes clear that the thermoplastic materials that can be used in combination with the acrylate or methacrylate toughening polymers are not limited to the types exemplified by Chmielewski, and applicant has not provided any reasoning as to why one of ordinary skill in the art would not expect the toughening agents of Chmielewski to provide the same advantages to the thermoplastic materials of Li. It is further noted that Chmielewski discloses in paragraph 32 that the toughening agents (block copolymers) can be blended with the thermoplastic material to provide a “relatively high degree of toughening” without being reacted with the thermoplastic material.
Applicant further argues that Li and Chmielewski do not disclose that the lubricative polymer and toughening polymer are present in a semi-interpenetrating network in which only the lubricative polymer is chemically bonded to the underlying surface. As discussed in the rejection, since the maleic anhydride copolymer in the top coat of Li is crosslinked, and the toughening polymer of Chmielewski is not crosslinked, the polymers will form a semi interpenetrating network, and Li discloses that the methyl vinyl ether/maleic anhydride copolymer is grafted to the base coat layer. While Li and Chmielewski do not specifically disclose that the toughening polymer is not chemically bonded to the base coat layer, since the toughening polymer disclosed by Chmielewski meets the limitations of the claimed toughening polymer, and the curing step disclosed by Li is consistent with the curing step disclosed in paragraph 42 of the current application, the toughening polymer of Chmielewski will not be chemically bonded to the base coat layer. Applicant has not provided any evidence or reasoning to the contrary. The teaching in paragraph 59 of Li indicates that only carboxylic acid-containing top coat polymers are grafted to the base coat layer, while the block copolymer toughening agents of Chmielewski do not require carboxylic acid groups.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771